     Case 2:15-cv-01149-RFB-NJK Document 163 Filed 02/05/21 Page 1 of 1



 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3

 4    SFR INVESTMENT POOL 1, LLC,                                 Case No. 2:21-cv-00064-JAD-NJK
 5                        Plaintiff
 6            v.                                                      Order Transferring Case
 7    US. BANK NATIONAL ASSOCIATION
      AS LEGAL TITLE TRUSTEE FOR
 8    TUMAN 2016 SC6 TITLE TRUST;FIRST
      AMERICAN TRUSTEE SERVICING
 9    SOLUTIONS, LLC,
10                        Defendants
11

12
             The plaintiff initiated this action with the filing of a complaint on January 12, 2021. ECF
13
     No. 1. A complaint, alleging similar claims, was filed on June 17, 2015, in case 2:15-cv-01149-
14
     RFB-NJK. ECF No. 1. The presiding District Judges in both of these actions have individually
15
     and collectively determined that these actions are related as both involve allegations relating to
16
     the Deed of Trust recorded against the real property located at 10576 Danielson Avenue, Las
17
     Vegas, Nevada 89129; Parcel No. 137-12-212-034. The presiding District Judges further find
18
     that there is good cause to transfer these cases to one District Judge and one Magistrate Judge
19
     under Local Rule 42-1(a) and that this transfer will promote judicial efficiency, avoid duplicative
20
     filings by the parties, and not result in prejudice to the parties.
21
             IT IS THEREFORE ORDERED that Case No. 2:21-cv-00064-JAD-NJK is
22
     transferred to District Judge Richard F. Boulware, II, and Magistrate Judge Nancy J.
23
     Koppe, who were assigned the earlier case, and all future pleadings must bear case number
24
     2:15-cv-01149-RFB-NJK.
25
             DATED: February 5, 2021.
26
     _______________________________                                 ____________________________
27   JENNIFER DORSEY                                                 RICHARD F. BOULWARE II
28   United States District Judge                                    United States District Judge
